DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are currently pending
Claims 19-24 are currently withdrawn from consideration
Claims 1-18 are currently rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 10/23/2019 (2), 05/02/2020 (2), 05/13/2020 (2), 05/27/2020 (2), 07/09/2020, 07/15/2020 (2), 07/21/2020, 08/18/2020 (2), 04/20/2021 (2), 05/07/2021 (2), 05/21/2021, 06/13/2021 (2), 06/25/2021 (2), 07/01/2021 (2), 07/09/2021 (2), 07/14/2021 (2), 07/20/2021 (2), 08/10/2021 (2), 08/14/2021, 08/19/2021 (2), 11/02/2021 (2), 12/15/2021, 02/03/2022 (2), 02/10/2022 (2), 02/15/2022 (2), 03/20/2022 (2), 04/12/2022 (2), 06/16/2022 (2), 08/03/2022 (2), 09/07/2022 (2), 09/27/2022 (2), and 11/01/2022 (2) are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-18 in the reply filed on 08/09/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
	The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 states “to suction liquid” and instead should state “to suction the liquid” for further clarity.  Also, line 16 states “to be filtered by the first filter,” and instead should state “to be filtered by the at least one first filter,” to maintain consistency.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Lines 4 and 6-7 each state “when the pump pumps liquid at a” and instead should each state “when the pump pumps the liquid at a” for further clarity.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Line 3 states “through holes through which liquid drops” and instead should state “through holes through which the liquid drops” for further clarity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 3 states “through which liquid drops” and instead should state “through which the liquid drops” for further clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 3 states “through which liquid is dropped,” and instead should state “through which the liquid is dropped,” for further clarity.  Also, line 5 states “such that liquid drops through the” and instead should state “such that the liquid drops through the” for further clarity.  Appropriate corrections are required.
Claim 10 is objected to because of the following informalities:  Line 2 states “through which liquid flows to enter” and instead should state “through which the liquid flows to enter” for further clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 2 states “through which air is exhausted” and instead should state “through which the air is exhausted” for further clarity.  Also, line 3 states “through which liquid drops through,” and instead should state “through which the liquid drops through,” for further clarity.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a container configured to” on line 2 of claim 1, “a bottom side configured to” on lines 2-3 of claim 2, “a float configured to” on line 1 of claim 3, “a stem of the float is configured to” on lines 2-3 of claim 3, and “a filter tray configured to” on lines 3-4 of claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a base to support the container and having a thermoelectric device” on line 4.  It is unclear what is having the thermoelectric device, the base or the container?  Also, claim 1 recites the limitation “a filter assembly having at least one first filter and supported on the upper rim” on line 8.  It is unclear what is supported on the upper rim, the filter assembly or the at least one first filter?  Claims 2-18 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "wherein the dispensing assembly…having a bottom side configured to” on lines 1-3.  It is unclear what is having a bottom side configured to, the dispensing assembly, the pipe support, the plate support or the top plate?  Claim 3 is also rejected since this claim depends on claim 2.
Claim 12 recites the limitation "to measure a temperature of the liquid” on lines 3-4.  It is unclear whether Applicant is referring to the same temperature as recited on lines 4-5 of claim 1, or a different temperature?
Claim 17 recites the limitation "select a temperature of the liquid” on line 2.  It is unclear whether Applicant is referring to the same temperature as recited on lines 4-5 of claim 1, or a different temperature?

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merager (U.S. 7,823,538 B1).



Regarding Claim 1:
Merager teaches a liquid dispenser (see FIG. 1, a water hydration system 10), comprising:
a container configured to store liquid and having an upper rim defining an upper opening (see FIG. 1, an inner bowl 14 and an outer bowl 16) (see col. 7 line 66 through col. 8 line 2);
a base to support the container (see FIG. 1, a base 26) (see col. 12 lines 24-26),
a pump having an inlet to suction liquid stored in the container and an outlet to discharge the liquid (see FIG. 30, a pump 406) (see col. 13 lines 11-15);
a filter assembly having at least one first filter and supported on the upper rim of the container, the filter assembly having an inner opening, a bottom surface surrounding the inner opening, and an inclined wall extending from the bottom surface and supported by the upper rim of the container (see FIG. 1, a screen member 120) (see col. 8 lines 5-16); and
a dispensing assembly to cover the inner opening of the filter assembly such that the dispensing assembly and the filter assembly close the upper opening of the container, the dispensing assembly having a top plate, the top plate having a hole communicating with the outlet of the pump such that the liquid pumped by the pump spreads over the top plate, cascades to the filter assembly to be filtered by the first filter, and returns to the container (see FIG. 1, a plurality of water drain flow passages 42) (see col. 8 lines 39-43).
Although Merager does not explicitly teach a thermoelectric device to change a temperature of the liquid in the container, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water hydration system of Merager to include a temperature changing device in order to adjust a temperature of the liquid suitable for an animal to prevent extreme water drinking temperatures (see col. 7 lines 65-67).



Other References Considered
Burns et al. (U.S. 5,799,609) teaches a water system for animals.

Oates et al. (U.S. 2017/0245465 A1) teaches a pet fountain system.



Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner suggests incorporating dependent claims 2-3 limitations into independent claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773